     Case 2:20-cv-00738-TLN-EFB Document 11 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MDS, a minor,                                     No. 2:20-cv-00738-TLN-EFB
12                       Petitioner,
13           v.                                         ORDER
14    JONATHAN HAYES, in his official
      capacity as Interim Director of the Office
15    of Refugee Resettlement, and ELICIA
      SMITH, in her official capacity as Federal
16    Field Specialist, US Office of Refugee
      Resettlement,
17
                         Defendants.
18

19          Petitioner M.D.S. (“Petitioner”), a minor under the care and custody of the Office of

20   Refugee Resettlement (“ORR”), initiated this Petition for writ of habeas corpus on April 9, 2020,

21   against Respondents Jonathan Hayes, the Interim Director of ORR (“Hayes”) and Elicia Smith, an

22   ORR Federal Field Specialist (“Smith”) (collectively, “Respondents”), seeking habeas and

23   injunctive relief relating to a decision by Respondents to designate Petitioner as a child with no

24   viable sponsors and summarily deny an application from a purportedly viable designated sponsor.

25   (ECF No. 1.) Petitioner submitted an ex parte Motion for a Temporary Restraining Order

26   (“TRO”) concurrently with the Petition. (ECF No. 2.)

27          Presently before the Court is the parties’ joint Stipulation, filed April 17, 2020 (ECF No.

28   10).

                                                       1
     Case 2:20-cv-00738-TLN-EFB Document 11 Filed 04/20/20 Page 2 of 2

 1           Good cause appearing, IT IS HEREBY ORDERED that the Stipulation submitted by the

 2   parties on April 17, 2020 (ECF No. 10) is GRANTED. The Office of Refugee Resettlement

 3   (“ORR”) will consider the application of Petitioner’s designated sponsor, the Tache family,

 4   pursuant to the terms of the Stipulation. Petitioner’s motion for TRO (ECF No. 2) is deemed

 5   withdrawn, without prejudice to refiling to the extent the terms of the Stipulation are in dispute.

 6   The parties are directed to file a Joint Status Report within fourteen (14) days of the electronic

 7   filing of this order. All other filing deadlines are temporarily suspended and will be reset pending

 8   filing of the parties’ Joint Status Report.

 9           IT IS SO ORDERED.

10   DATED: April 20, 2020

11

12

13                                       Troy L. Nunley
                                         United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
